Citation Nr: 1607508	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.
 
2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides or other chemicals. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Air Force from February 1951 to February 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied the Veteran's claims.

In his original claim for compensation, dated October 2009, the Veteran indicated that he was seeking service connection for diabetes mellitus, which was then adjudicated by the RO as a claim for service connection due to Agent Orange exposure.  In his April 2010 notice of disagreement, the Veteran indicated he was pursuing the claim as one for service connection due to chemical exposure other than Agent Orange.  Accordingly, and for purposes of clarity, the Board has characterized the issue on appeal as set forth above on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159(c) (2015).


VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that further opinion is required to determine the nature and etiology of the Veteran's claimed disorders.

The Veteran has consistently reported that his hearing loss began in service.  In his April 2010 Notice of Disagreement, the Veteran indicated that he was subjected to engine noise, without any hearing protection, while stationed at Kadena Air Force base in Okinawa, Japan, as well as at March Air Force Base in Riverside, California.  In an April 2012 statement, the Veteran described working around jet engines.  As a result of such exposure, the Veteran contends, he developed bilateral hearing loss.  Given the Veteran's military occupation, the Board concedes his in-service noise exposure, as such is consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

In December 2009, the Veteran underwent a VA hearing loss examination.  At that time, he was found to have moderately severe bilateral sensorineural hearing loss.  However, on the question of etiology, the examiner concluded that, as there were no frequency-specific hearing levels noted at the time of the Veteran's separation from service in February 1955, she was unable to determine the etiology of his hearing loss without resorting to speculation.  

The Board finds the December 2009 examiner's opinion inadequate.  The examiner determined that she could not reach a conclusion on etiology of the Veteran's bilateral hearing loss without resorting to mere speculation, and such is essentially a non-opinion.  Non-opinions are generally regarded as inadequate, and the United States Court of Appeals for Veterans Claims (Court) has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  The fact that hearing loss was not identified during service, or for many years after separating from service, is not fatal to a claim for service connection.  A veteran may establish direct service connection for a hearing loss disability, which initially manifested several years after separation from service, by showing evidence of a current hearing loss disability and a causal relationship to active duty service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.303(d).  Therefore, a showing of normal hearing upon separation, and even for several years following separation, is not sufficient to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss absent any other rationale.  

In addition, the Board notes that an examination is inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board notes that, in his April 2010 Notice of Disagreement, the Veteran indicated that his post-service employment was not "sheet metal work" and that he was never around jackhammers when working, as stated by the AOJ in its March 2010 rating decision.  Instead, he worked for nearly 40 years as an electrician.  For all of these reasons, a remand is required to obtain an addendum opinion that considers the Veteran's statements. 

As for the Veteran's claim for service connection for diabetes mellitus, he has generally alleged that he was exposed to chemical agents in service and, as a result, he developed diabetes mellitus.  In his April 2010 Notice of Disagreement, the Veteran described living in open barracks in Okinawa, while in service.  He indicated that there was a mosquito problem which was treated not only with nets but also with spray cans of dichlorodiphenyltrichloroethane (DDT).  The Veteran explained that DDT was sprayed on and through the nets covering the soldiers' beds, as well as around the perimeter of the barracks.  In an April 2012 statement, the Veteran explained that not only was DDT used to control the mosquito population at Kadena Air Force base, but other chemicals were used as well.  
The Board notes that, under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon, supra, the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. 

To date, no VA examination has been conducted in specific conjunction with the Veteran's claim for service connection for diabetes mellitus.  In light of the evidence currently on file, which reflects that a the condition is currently diagnosed and includes the lay evidence detailed above, the Board finds that the threshold requirements discussed in McLendon are arguably met, warranting an examination in accordance with the duty to assist.

Finally, due to the length of time which will elapse on remand, updated VA treatment records should be obtained in consideration of the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records. All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the December 2009 VA examiner for an addendum opinion.  If the examiner who drafted the December 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner provide the diagnosis of the Veteran's hearing loss.  The examiner must indicate the various causes for such disability.  After these actions are taken, the examiner must consider the Veteran's conceded noise exposure (as again described below) and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Board has conceded the Veteran's in-service noise exposure. 

In formulating the opinion, the examiner must discuss the Veteran's history of noise exposure during and after service and must comment on the effects of any such exposure on his hearing loss.  Discuss the nature of hearing loss and whether hazardous noise exposure in service can result in a worsening of hearing loss throughout a lifetime, or is worsened or amplified by time or additional non-hazardous exposure.  The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

3.  The AOJ should attempt to obtain evidence concerning the historical use of pesticides, including DDT, at Kadena Air Force Base in Okinawa, Japan, during the Veteran's period of active duty.  Requests for this evidence should be submitted to Kadena AFB, the U.S. Air Force, the National Personnel Records Center, or any other appropriate agency.  All attempts to obtain this evidence must be documented in the claims file.

4.  If, and only if, the AOJ confirms the use of pesticides/DDT at Kadena AFB during the Veteran's active military service, then the AOJ should schedule the Veteran for a VA examination.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished. The examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus, type II, is related to his military service, to include as due to in-service exposure to pesticides, specifically DDT.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data. 

A complete rationale must be provided for any opinion offered.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

